Citation Nr: 0011718	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  94-35 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to February 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating action, denying entitlement to 
service connection for PTSD.  In July 1997, the Board 
remanded the matter for additional development.  After 
completing the directives of the remand, to the extent deemed 
necessary, and readjudicating the matter on appeal, the RO 
confirmed and continued the denial.  The matter has been 
returned to the Board for adjudication.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained; the VA has fulfilled its 
duty to assist.

2.  The veteran did not engage in combat.

3.  The objective evidence does not establish the occurrence 
of the veteran's alleged in-service stressors.  


CONCLUSION OF LAW

The veteran's PTSD was not incurred in service or related to 
any events of service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for PTSD.  
Here, a current diagnosis of PTSD has been made and the 
veteran alleges that his PTSD stems from seeing mangled and 
charred bodies, servicemen "blowing off their hands" to 
avoid combat, and the death of his friend while in service.  
(See VA examination reports dated in April and June 1993 and 
veteran's October 1993 letter).  The veteran also asserts 
that he carried caskets upon returning from Vietnam.  (See 
Hearing Transcript of July 1994).  Presuming the credibility 
of his statements, the claim is well grounded.  Falk v. West, 
12 Vet. App. 402, 404 (1999); see also Samuels v. West, 11 
Vet. App. 433, 435 (1998); Gaines v. West, 11 Vet. App. 353, 
357 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).

Accordingly, VA has a duty to assist.  As noted above, in 
1997 the Board remanded the veteran's claim for additional 
development.  In the remand, the Board asked the RO to obtain 
the names, addresses and records of the veteran's psychiatric 
treatment; ask the veteran to submit additional statements 
associated with his alleged stressors, as well as documentary 
proof of any claimed in-service events; submit the statement 
of stressors to the Commandant of the Marine Corps for 
verification; contact the appropriate service department to 
ascertain whether the veteran actually engaged in combat with 
the enemy; and schedule a psychiatric examination.  

Subsequent to the remand, the RO obtained additional medical 
reports associated with the veteran's disorder; to no avail, 
asked the veteran to submit additional statements with 
objective verification; and submitted the statement of record 
of the claimed stressors to the Commandant of the Marine 
Corps, as well as to the Marine Corps Historical Center.  
Responses from each facility are of record.  The RO, however, 
did not schedule the veteran for a psychiatric examination.  
The RO reasoned that there had not been a verification of any 
stressor, which is needed prior to examination.  After 
reviewing the record, the Board concurs.  The record shows 
that that RO substantially complied with the mandates of the 
Board's 1997 remand, and, based on the reasoning provided 
below, any additional development accomplished would have 
been futile.  Unlike in Stegall v. West, 11 Vet. App. 268 
(1998), in this case appellate review has not been 
frustrated.  The Board concedes that a diagnosis of PTSD has 
been made and that examiners have related that diagnosis to 
service.  However, in the case at hand the crux of the matter 
depends solely on the objective verification of the veteran's 
alleged in-service stressors.  As such, the Board's 1997 
remand was substantially complied with and no further action 
is warranted.  See generally Evans v. West, 12 Vet. App. 22, 
30-31 (1998); Fossie v. West, 12 Vet. App. 1, 6 (United 
States Court of Appeals for Veterans Claims (Court) affirms 
RO's decision, supported by the Board, not to refer claim to 
USASCRUR because veteran's statements were "too vague").  
It is also noted that in December 1999, the RO issued to the 
veteran a supplemental statement of the case informing him of 
the foregoing.  Accordingly, the veteran has received notice 
of the determination as well as adequate reasons and bases.  
His due process rights have not been violated.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

On the Appellant's Brief dated in April 2000, his 
representative noted that the veteran's mental disorders are 
consistent with Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV).  The representative asked 
the Board to remand the case again to afford the "combat 
Vietnam veteran" a complete comprehensive psychiatric 
examination as requested in the 1997 remand.  As previously 
noted, the evidence shows that a current diagnosis of PTSD 
has been made and the decision rendered below does not rest 
upon that matter.  Thus, no additional development in this 
regard is warranted.  The VA has fulfilled its duty to assist 
the veteran obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5107(a).

Service connection may be established for a disability 
resulting from disease contracted in the line of duty, see 
38 U.S.C.A. § 1110; for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d); and for a chronic disease, 
including psychoses, if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Eligibility for service connection for PTSD requires three 
elements: (1) a current clear medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. at 
138; cf. 38 C.F.R § 3.304(f) (1999) (Deletes requirement of 
establishing a "clear" diagnosis for service connection for 
PTSD and reference to certain awards as conclusive proof of 
in-service stressors.).  Pursuant to Karnas v. Derwinski, 1 
Vet. App. 308, 311 (1991), where a law or regulation changes 
after the claim has been filed or reopened before 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  As noted above, part of 
the amendment to 38 C.F.R. § 3.304(f) involved the 
elimination of the requirement of a "clear" diagnosis of 
PTSD.  In the case at hand, the current provision, which only 
requires a current diagnosis of PTSD, is more favorable to 
the veteran, and thus, is the version to be applied in this 
case.  

After carefully reviewing and weighing the evidence 
presented, the Board finds that the evidence does not support 
the veteran's claim of entitlement to service connection for 
PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  As 
to the first element, the veteran has a current medical 
diagnosis of PTSD and as to the third element, physicians 
have opined that the veteran's military experience is related 
to his current disorder.  Accordingly, the ultimate 
disposition of this matters rests upon whether there is 
competent, objective evidence of record establishing the 
occurrence of the claimed stressors.  Cohen v. Brown, 10 Vet. 
App. at 138.

When determining the sufficiency of stressors, the criteria 
are individualized.  That is, they are geared to the specific 
individual's actual experience and response.  See DSM IV.  As 
such, the standard to be used to establish in-service 
stressors depends upon whether the veteran engaged in combat.  
If the veteran engaged in combat, his lay testimony regarding 
lay stressors will be accepted as conclusive evidence of the 
presence of in-service stressors, unless VA produces clear 
and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991); Fossie v. West, 
12 Vet. App. 1 (1998); Gaines v. West, 11 Vet. App. 353; 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors.  Id.

Here the evidence does not demonstrate that the veteran 
engaged in combat.  The Board acknowledges that a February 
1995 VA outpatient treatment report documents the veteran's 
assertions of being offered the Purple Heart although he 
refused because he felt as though he did not receive his 
wound as a result of direct fire.  At that time, the veteran 
also stated that he did not inquire about the Combat Action 
Ribbon because he did not think he was in combat long enough 
to receive one.  It is further acknowledged that service 
personnel records reveal that the veteran had several 
specialties in his service in the Marine Corps, that he was 
awarded several medals, and that he had 3 months and 21 days 
of foreign and/or sea service.  The veteran was assigned to 
the Headquarters & Service Company, 1st AmTrac Battalion, 3rd 
Marine Division, (Rein), FMF from November 16, to December 
16, 1968.  Additionally, a Combat History--Expeditions--
Awards Record indicates that his combat history--expeditions 
included participation in operations against the Communist 
aggression in the vicinity of Quang Tri (P) RVN from November 
1968 to February 1969, Operations Napoleon/Saline II from 
November 1968 to December 1968, Operation Kentucky from 
December 1968 to January 1969, Operation Marshall Mountain in 
January 1969, and Operation Kentucky from January 1969 to 
February 1969.  

Nonetheless, the aforementioned evidence is insufficient to 
establish that the veteran engaged in combat with the enemy.  
VAOPGCPREC 12-99 (October 18, 1999) (Requires veteran to have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality).  The veteran's military occupational 
specialty does not indicate that he engaged in combat, as in 
Vietnam he was a cook, and his service medical records are 
devoid of any notations or treatment for injuries indicating 
combat.  The service administrative records do not indicate 
that the veteran served in combat either.  The Board is 
cognizant of the veteran's Combat History Expeditions Awards 
Record and the contradictory information contained therein.  
The reports indicate that the veteran was a patient and 
participated in Operations Kentucky and Marshall Mountain 
simultaneously.  However, in November 1999, a representative 
of the Headquarters of the United States Marine Corps, 
Personnel Management Support Branch, stated, "some entries 
on [the veteran's] combat history page are erroneous.  A 
search of the unit diaries show he joined his unit on 
November 15, 1968, and when to sick[bay] on December 16, 
1968.  He remained a patient until February 7, 1969, when he 
was transferred by service records to the USN Hospital in 
Guam."  When considering the foregoing with the command 
chronologies furnished by the Marine Corps Historical Center, 
the evidence fails to show that the veteran engaged in 
combat.  

Further, the Board acknowledges that although the veteran 
asserts that but for his rejection, he would have been 
awarded the Purple Heart, his DD-214N does not substantiate 
his assertions.  The DD-214N shows he was awarded the Vietnam 
Service Medal, Good Conduct Medal, and Marksmanship Badge and 
Rifle.  These awards are for service and at best, indicate 
that the veteran was in Vietnam; they do not constitute a 
citation that provides conclusive evidence of engaging in 
combat.  Cohen v. Brown, 10 Vet. App. 128.  The Purple Heart, 
Combat Infantryman Badge, or any other similar combat 
citation are generally awarded in recognition of significant 
actions of valor.  Accordingly, the Board finds that the 
veteran was not engaged in combat.  

Because the veteran did not engage in combat, to establish 
service connection, the evidence must show that he 
experienced a non-combat stressor in service to satisfy the 
second element under Cohen and Section 3. 304(f).  In this 
regard, except for the veteran's testimony and statements 
presented on appeal, the evidence fails to demonstrate the 
occurrence of his claimed noncombat stressors. 

In October 1993 the veteran stated that he was assigned to 
the 3rd Marine Division, 1st AmTrac C Battalion, Company C in 
Qui Viet, I Corps.  While stationed there, he witnessed the 
deaths of friends and enemies; saw mangled bodies and smelled 
charred bodies of men, women, and children; and fired at the 
enemy with his weapon and experienced the fear, frustration, 
and anger of being under constant fire from the enemy.  He 
added the hopelessness, unreal chaos, and confusion of not 
knowing what would happened caused a great deal of stress.  
At his personal hearing in July 1994, the veteran testified 
that although he served as a cook, he saw people being blown 
up and guys stepping on mines.  When he returned from 
service, he also carried caskets because no one wanted to 
work with him.  The veteran stated that his friend T.S. was 
killed at Kwa Viet.  His friend was assigned with the B 
Company of First AmTrac Battalion, Third Marine Division.  At 
his hearing before a member of the Board in May 1997, the 
veteran testified that he was medivaced to the USS Sanctuary, 
a hospital ship, off the coast of Vietnam, then medivaced to 
Guam where he reunited with T.S., a close friend who was 
later killed in Vietnam.  The veteran then testified that he 
learned of his friend's death from another soldier who roomed 
with him at sickbay.  The veteran also stated that he felt 
guilty because at that time he received treatment for his 
skin disorder while others were being treated for combat 
wounds.  The veteran then recalled going absence without 
leave to visit his spouse and thereafter receiving treatment 
for an antisocial personality.

The service medical records fail to corroborate the 
occurrence of any of the veteran's alleged stressors.  Not 
one of the reports shows that he witnessed the death of his 
best friend, saw others "blow off their hands" to avoid 
combat, was a part of an amphibious assault unit, or saw and 
carried mangled charred bodies.  Regarding the occurrence of 
these events, the service medical records are completely 
silent.  The service medical records show in March 1969 the 
veteran requested a psychiatric consult because of 
difficulties at home and difficulties with sleeping and 
nerves.  At that time no reference to any experiences 
encountered in Vietnam was expressed.  Additionally, clinical 
records in June 1969 show on second neuropsychiatric 
consultation he stated he, "can't do anything right, [he] 
exploded at [his] wife."  The veteran stated that he had had 
multiple arguments with his spouse and could not "take" 
people at work.  Mental status examination revealed no 
clinical evidence of psychosis, disabling neurosis, or 
organic brain disease and the impression was agitated 
depression.  Service medical records also indicate the 
veteran worked as a cook and was medically discharged from 
service because of unrelated reasons.  The records do not 
show a diagnosis of PTSD or that any psychiatric treatment 
received resulted in any chronic disability.

The post-service medical evidence also fails to substantiate 
the occurrence of the veteran's alleged in-service stressors.  
Reports from the Crisis Control Center show that he had an 
explosive personality and experienced depression and 
agitation.  Diagnoses made include passive aggressive 
personality disorder/depressive neurosis and explosive 
personality with suicidal ideation.  A VA hospital summary 
report dated from April to May 1970 shows that he sought 
treatment because he was nervous and felt he was under 
pressure.  The veteran also claimed that he had had those 
symptoms since 1968 and connected those with the stresses of 
Vietnam.  However, psychological examination showed no 
organicity and the recorded discharge diagnoses included 
antisocial personality, moderate.  VA hospital and outpatient 
treatment reports dated from February 1981 to March 1987 also 
show continued treatment for depression and uncontrolled 
anger.  Nonetheless, except for the veteran's own recitation, 
his military history was not referenced.  

The veteran's clinical evaluations dated in April and June 
1993 showing that he reported spending 31/2 months in combat 
and 9 months on a medical ship and documenting his described 
constant combat action and shelling are also acknowledged.  
At this evaluation, the veteran reported witnessing his best 
friend being hit by a rocket, seeing others "blow off their 
hands" to avoid combat, being part of an amphibious assault 
unit and working a four-man river patrol.  Based on the 
veteran's historical account, the psychologist determined 
that the veteran's interview and test results were consistent 
with findings in combat veterans with diagnoses of PTSD.  

Additionally, numerous VA outpatient treatment reports dated 
from 1989 to 1995 show diagnoses of PTSD.  While hospitalized 
in 1995, the veteran stated that while in service he was 
initially assigned to burial duty in Washington, D.C., and 
served as a cook in Vietnam.  Thereafter, he was reassigned 
to burial duty.  He had three months and 21 days of foreign 
service, including spending time on a hospital ship, the USS 
Sanctuary.  The veteran stated he initially sought help for 
his "nervous condition" in 1970.  At that time he "just 
felt on edge all the time, but didn't know it was called 
PTSD."  He added that he continued to seek help between 
1970-1986.  While hospitalized, the veteran also described 
several in-service traumas, including witnessing a young 
Vietnamese boy being "blown up," landing on a punji stick 
after jumping off track while under fire, developing a groin 
infection and being forced to leave his men for antibiotic 
therapy, and then being assigned to burial detail.  In 
addition, he reported that his young wife had died while he 
was in the Marine Corps.  PTSD was diagnosed upon hospital 
discharge, but it was determined that although testing was 
consistent with the diagnosis of PTSD, the tests represented 
an exaggeration of symptomatology.  

In spite of the foregoing medical reports, the probative and 
persuasive evidence fails to substantiate the occurrence of 
the veteran's alleged in-service stressors.  The Board 
initially points out that after examining the veteran in 1993 
the examiner noted that no military records were available, 
nor were any of the veteran's materials from his claims file 
available.  The assessment was based solely on the veteran's 
interview and test results.  Given the foregoing, the 
examiner's findings are of little or no probative value.  
Moreau v. Brown, 9 Vet. App. 389 (1996); see also LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Further, in 1995 the examiner 
stated there were inconsistencies in the veteran's personal 
and military life.  Although the veteran stated that he was 
frequently under fire, walked patrol and got into skirmishes 
after his daily mess duty, it was never recorded that he 
received the Combat Action Ribbon.  The examiner added verbal 
inconsistencies were evident as well.  Based upon the 
foregoing statements, although diagnoses of PTSD were made 
and the examiners attributed the disorder to military 
service, the reports clearly show that each examiner's 
medical conclusion was based solely on the veteran's 
historical accounts.  As such, the aforementioned medical 
opinions are of little or no probative value.  Id.  

Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  While an examiner or other health 
professional may find the veteran's description of his 
claimed Vietnam experiences credible (although the examiners' 
in this case were skeptical as well), their acceptance of his 
veracity cannot, by itself, without further corroborating 
evidence, prove that his claimed stressors actually occurred.  
Patton v. West, 12 Vet. App. 272, 280 (1999); YR v. West, 
11 Vet. App. 393, 397-398 (1998); Moreau v. Brown, 9 Vet. 
App. at 396; Cohen v. Brown, 10 Vet. App. at 145; see also 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991).  Further, the 
veteran cannot use his medical diagnosis alone as 
corroborating evidence to establish the existence of a 
noncombat stressor resulting in PTSD.  Id.  In this case 
there is no credible supporting medical evidence establishing 
that the veteran experienced any of the above-alleged in-
service stressors.

In December 1999, the Department of Navy, Headquarters of the 
United States Marine Corps, Marine Corps Historical Center 
furnished copies of the command chronologies of the 1st 
Amphibian Tractor Battalion for the period November 1 through 
December 31, 1968.  As previously noted a representative from 
the Department of Navy, Headquarters of the United States 
Marine Corps, Personnel Management Support Branch, verified 
that the veteran's unit diaries show he joined his unit on 
November 15, 1968, and went to sickbay on December 16, 1968.  
He remained a patient until February 7, 1969, when he was 
transferred, according to service records, to the USN 
Hospital in Guam.  Review of the command chronologies fail to 
show that the veteran engaged in any combat, witnessed his 
best friend being hit by a rocket, saw others "blow off 
their hands" to avoid combat, or was part of an amphibious 
assault unit and had worked a four-man river patrol.  
Although command chronologies show that the some units within 
the veteran's Battalion incurred some contact with the enemy, 
not one of the reports shows that any troops were killed in 
action or killed as a result of stepping on mines, although 
approximately three minor injuries were reported; that any 
soldier blew off his hands to avoid engaging in combat; that 
the veteran's friend T.S. was killed; or that the veteran's 
unit was under constant rocket, mortar, and fire attacks.  
The command chronologies provide no evidence substantiating 
the occurrence of any of the veteran's alleged in-service 
stressors.  

The Board further notes that at his personal hearing in July 
1997, the veteran testified that he was told that his friend 
had been killed while at sickbay; there is no objective 
evidence showing that the veteran's PTSD is related to the 
death or to any psychiatric treatment received in service; 
and there is no objective evidence demonstrating that the 
veteran carried caskets while in service, see Record of 
Service (1070), showing veteran's primary duties included 
being a military policeman, cook, and wireman.  

Based on the above reasoning, the Board finds that the 
objective evidence does not support the actual occurrence of 
any of the veteran's alleged in-service stressors.  Because, 
as a matter of law, the veteran's testimony, by itself, 
cannot, establish the occurrence of a noncombat stressor, the 
preponderance of the evidence is against the claim and is not 
in equipoise.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Hayes v. Brown, 5 Vet. App. 60 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  The 
veteran's claim of entitlement to service connection for PTSD 
is denied.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 
3.304(f).


ORDER

Service connection for PTSD is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

